Citation Nr: 1010070	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for the 
residuals of a cervical fusion, status post hardware removal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1972 to September 
1976.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In March 2007, the Veteran testified at a formal hearing at 
the Indianapolis RO.  The transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.  

The record reflects that the Veteran underwent a VA 
compensation and pension examination for his spine in 
December 2004.  However, the examiner did not provide an 
opinion regarding the Veteran's claim for compensation under 
38 U.S.C. § 1151 for residuals of VA surgical treatment of 
the Veteran's neck.  The RO then scheduled the Veteran for an 
examination in January 2005, to which the Veteran failed to 
report.  A review of the record, though, provides no 
indication that the Veteran was ever notified of his January 
2005 appointment.  

Therefore, the Board finds that the December 2004 examination 
is inadequate and a medical opinion is still required with 
respect to the Veteran's claim of entitlement to compensation 
under 38 U.S.C. § 1151 for the residuals of a cervical 
fusion, status post hardware removal.  The Veteran should be 
notified in advance of the place and time of his appointment.    
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature, severity and etiology of his claimed 
residuals of a cervical fusion, status post 
hardware removal.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to identify whether the 
Veteran has an additional disability 
resulting from VA surgical treatment 
(cervical fusion) on June 19, 2003.  If so, 
the examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the Veteran's residuals were caused by 
(i.e., are proximately due to are the result 
of) VA treatment.  

If the examiner opines that the Veteran's has 
residuals from the cervical fusion surgery 
that are as likely as not related to VA 
treatment, then he/she should opine whether 
it is at least as likely as not that they are 
the proximately due to or the result of 
either: (1) carelessness, negligence, lack of 
proper skill, error in judgment, or other 
fault on the part of VA, including whether VA 
failed to exercise the degree of care that 
would be expected of a reasonable health care 
provider or VA furnished the hospital care or 
medical; or surgical treatment without the 
Veteran's informed consent; (2) an event that 
was not reasonably foreseeable, as those 
concepts are defined in VA regulations.  


2.	After any additional development deemed 
necessary is accomplished and the VA 
examination is complete, the Veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


